PER CURIAM.
We have heard argument on respondent’s motion to dismiss the petition because it was filed too late.
The compensation order submitted for review was rendered by the Florida Industrial Commission on December 3, 1968. Petition for certiorari was filed in this Court January 9, 1969, thirty-seven (37) days after rendition of the subject order.
On September 20, 1968, the appellate rules were amended to require the filing of notices of appeal and petitions for cer-tiorari within thirty (30) days from the date of rendition of the order submitted for review. In re Florida Appellate Rules, 211 So.2d 198, 201 (Fla. 1968). The cited order specifically amended Fla.App. Rule 4.3, 32 F.S.A., governing appeals, and Fla. App. Rule 4.5, subd. c(l), governing cer-tiorari. The cited order also clearly announced that it would govern orders rendered after September 30, 1968. Orders rendered on that date and prior thereto remained subject to the rules theretofore in effect. Consequently, the subject order rendered on December 3, 1968, was governed by the amended rule limiting the *35appeal period to thirty (30) days. Hence, when it was filed on January 9, 1969, it was filed too late and must be dismissed.
The motion to dismiss is granted.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CARLTON, JJ., concur.